DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/630,888 filed 14 January 2020. Claims 1-14 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 21 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0345785 to Beesley et al. (hereinafter referred to as Beesley) in view of US Patent No. 4,244,455 to Loker.
Claim 1:
Regarding claim 1, Beesley discloses:
An axle disconnect apparatus, comprising: a cam cylinder (i.e., 510) having a ramp (i.e., 514) disposed in a radially outer surface 5thereof; a first clutch element (i.e., 522) disposed at least partially inside said cam cylinder (i.e., Fig. 17); an intermediate shaft (i.e., 580) disposed at least partially within said first clutch element (i.e., Fig. 17 shows coaxial relationship), wherein said intermediate shaft includes a splined portion (i.e., 523) in constant mesh with said first clutch element (i.e., Fig. 17);  10a half shaft (i.e., 596) disposed coaxially with said intermediate shaft (i.e., Fig. 14); a second clutch element (i.e., 588) coupled with said half shaft (i.e., Fig 14 and 17 show coupled nature), wherein said first clutch element is selectively engaged with said second clutch element (i.e., at least [0061] discloses the selective engagement of the first and second clutch elements); and a latching mechanism whereby said cam cylinder maintains an axial position, comprising:  15a cam follower (i.e., 520 is a cam follower that also maintains the axial position of the cam cylinder because the grove of the cam cylinder, in combination with the cam follower 520, axial displaces the cam cylinder. This means that the cam cylinder’s axial position is fixed by the cam follower.).
Beesley does not explicitly disclose:
A radial depression in said cam cylinder ramp and the cam follower selectively disposed at least partially in said radial depression.
Loker discloses:
A radial depression in a cam cylinder ramp (i.e., 58 is a deeper annual groove of 54 and is thus a radial depression) and a cam follower selectively disposed at least partially in said radial depression (i.e., 60 moves within the circular ramp that includes 60).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the radial depression of Loker in the system of Beesley for the benefit of a better fixing system. Loker’s ramp system is designed to better axially fix the cam cylinder and prevent unwanted axial movement (see column 3, line 50- column 4, line 37), which is also applicable to the instant application. Thus it would have been obvious to one having ordinar skill in the art at the time of filing to use the ramp system of Loker in the system of Beesley.
Claim 2:
Regarding claim 2, Beesley discloses the limitations above and further discloses:
A first biasing member (i.e., 528) disposed axially between an end of said cam cylinder and a portion of said first clutch element, wherein said cam cylinder selectively translates axially relative to said first clutch element (i.e., Fig. 17 shows the relationship between the elements, further, the cam cylinder axially translates to cause clutch engagement).
Claim 3:
Regarding claim 3, Beesley discloses the limitations above and further discloses:
Wherein said cam follower further comprises: a first end coupled with a housing; and a second end at least partially disposed in said cam cylinder ramp (i.e., Fig. 17 shows that the upper portion of 520 is coupled to housing 518, while a lower portion of 520 is disposed partially in 514).
Claim 4:
Regarding claim 4, Beesley discloses the limitations above and further discloses:
Wherein said cam cylinder further comprises: a first axial deceleration stage disposed at a first end of said cam cylinder ramp; and  5a second axial deceleration stage disposed at a second end of said cam cylinder ramp (i.e., [0060] discloses that 510 may have two deceleration stages, 514A and 514B, which are on opposite ends of 514 and shown in figs. 15 and 16).
Claim 7:
Regarding claim 7, Beesley discloses the limitations above and further discloses:
Wherein said 20cam follower further comprises: a first end coupled with said housing; a bearing coupled with said cam follower first end whereby said cam follower may rotate relative to said housing (i.e., [0055] discloses that a bearing can be on cam follower 520 that allows for rotation relative to the housing); a second end at least partially disposed within said cam cylinder ramp (i.e., Fig. 14 shows 520 at least partially in 514);  25and a biasing member disposed between said housing and a portion of said cam follower (i.e., 528 is between the housing 518 and cam follower 520). 
Examiner’s Note:
The limitation fails to include any additional limitations, so merely being located between the two elements is sufficient. There is no additional requires, such as, that the biasing member be biasing the cam follower or that there be any direct connection to either the housing or cam follower. The limitation only requires that the biasing member be located between the housing and any portion of the cam follower).
Claim 13:
Regarding claim 13, Beesley discloses the limitations above and further discloses:
Further comprising: an electric motor (i.e., 210) drivingly engaged with said cam cylinder (i.e., Fig. 14), wherein said electric motor does not transfer torque to said cam cylinder to maintain said 5cam follower in said radial depression (i.e., at ;east [0037] discloses that 201 is not required to drive the cam cylinder when in the fully engaged/disengaged position. Based on the combination set forth in claim 1, the radial depression is provided on at least the engaged or disengaged position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Beesley in view of Loker and further in view of US Patent Publication No. 2018/0180109 to Ince et al. (hereinafter referred to as Ince).
Claim 5:
Regarding claim 5, the Beesley/Loker combiunation the limitations above, but does not explicitly disclose:
Wherein radial depression further comprises:  10a radially descending ramp; and a radially ascending ramp disposed adjacent to said radially descending ramp.
Ince discloses:
A radial depression (i.e., 50) that has 10a radially descending ramp; and a radially ascending ramp disposed adjacent to said radially descending ramp (i.e., there are two ramps at 34 with one descending to 50 and another ascending away from 50. As the claim does not establish more, it irrelevant which ramp of 34 is considered radially descending/ascending).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the ramps of Ince in the system of Beesley/Loker for the benefit of better 
Claim 6:
Regarding claim 6, the Beesley/Loker combination the limitations above, but does not explicitly disclose:
Wherein 15said cam cylinder ramp comprises a width; and said radially descending ramp and said radially ascending ramp extend the width of said cam cylinder ramp.
Ince discloses:
Wherein 15said cam cylinder ramp comprises a width; and said radially descending ramp and said radially ascending ramp extend the width of said cam cylinder ramp (i.e., Fig. 1 shows that 40 fits into 50 and is fixed in place via 34).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the design of Ince in the system of Beesley/Loker for the benefit of better fixation of the system. Also, for the reasons above, it would have been obvious to one having ordinary skill in the art at the time of filing to use the ramp system of Ince in the system of Beesley/Loker
Claim 14:
Regarding claim 14, Beesley discloses the limitations, but does not explicitly disclose:
Wherein said latching mechanism further comprises: a radially descending notch disposed within said radial depression.
Ince discloses:
Wherein said latching mechanism further comprises: a radially descending notch disposed within said radial depression (i.e., 50 shows a notch).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the ramps of Ince in the system of Beesley/Loker for the benefit of better fixing the cam follower in place. The use of ramps in a radial depression is well known feature that is used to aid in fixing a cam follower without the use of motive power. 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0368934 teaches a dog clutch engagement system, but does not teach or render obvious a cam cylinder ramp or latching mechanism.
2017/0356509 teaches a coupling assembly that includes a cam, cam follower, half shafts and clutch elements, but fails to teach or render obvious a latching mechanism that includes a radial depression.
2014/0190781 teaches a clutching system that includes two clutch elements that are engaged via a clutch mechanism. However, the reference fails to teach or render obvious a latching mechanism.
2013/0334001 teaches a clutching system that includes two clutch elements that are engaged via a clutch mechanism. However, the reference fails to teach or render obvious a latching mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659